Citation Nr: 1626854	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left foot disability, to include peripheral vascular disease of the left lower extremity, as secondary to his service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1963 until October 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2011, the Veteran testified at a travel Board hearing before the undersigned.  A transcript of the proceeding is in the record.

In October 2012, the appeal was remanded for further evidentiary development.

Additional evidence was added to the record subsequent to the February 2013 supplemental statement of the case (SSOC).  In a statement received in March 2013, the Veteran waived initial Agency of Original Jurisdiction (AOJ) review of any additional evidence added to the record since issuance of the most recent SSOC.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.  The Veteran testified at his Board hearing that he has been told by his private treating doctor that his peripheral vascular disease of the lower extremities are related to his service-connected diabetes mellitus.  Board Hearing Tr. at 9.

A February 2009 VA primary care note states that the Veteran saw a podiatrist, Dr. C., for left foot and calf pain.  He had arterial Doppler ultrasound examinations done which revealed normal findings in the right leg and mild obstruction in the left leg.  The treatment record notes an assessment of peripheral artery disease (PAD) with decreased ankle brachial index (ABI).  The treatment record notes that the ABI finding from the podiatrist was decreased at 0.87.  The Veteran was following up with his care with Dr. C.

Private treatment records from Dr. C. note ongoing follow-up foot care and diagnoses of Type II diabetes mellitus with peripheral vascular disease, and arteriosclerotic vessel disease (ASVD) with intermittent claudication.  See, e.g., June 17, 2013 treatment record.

The Veteran was afforded a VA examination in July 2010 for his claimed left foot condition.  The VA examiner concluded that there was no evidence of peripheral vascular disease of the left lower extremity as the Veteran's ABI's were normal.  However, the VA examination report does not make any reference to the February 2009 VA treatment record noting mild obstruction in the left leg, or the Veteran's private treatment records from Dr. C.

In December 2014, the Veteran was afforded a VA artery and vein conditions examination.  The examination report notes a diagnosis of peripheral vascular disease of the right lower extremity.  However, the examination report provides no comment on whether the Veteran is currently diagnosed with the same condition in his left lower extremity.  In light of the conflicting evidence of record, the Veteran should be afforded a VA examination to determine whether he indeed suffers from peripheral vascular disease of the left lower extremity.  The examiner should then provide an opinion on whether any diagnosed condition was caused or aggravated by his service-connected Type II diabetes mellitus. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records, to include any records dated from February 2016.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his claimed left foot disability, which has also been characterized as peripheral vascular disease of the left lower extremity.  The claims folder should be made available to the examiner for review and all appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Clearly identify all diagnosed conditions related to the Veteran's foot and left lower extremity.  In particular, the VA examiner should state whether the Veteran is diagnosed with peripheral vascular disease of the left lower extremity.  In making this finding, the VA examiner is asked to address a February 2009 VA treatment record which notes an assessment of peripheral artery disease of the left lower extremity.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed condition of the left foot or left lower extremity, to include peripheral vascular disease, was caused by the Veteran's service-connected Type II diabetes mellitus?  

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed condition of the left foot or left lower extremity, to include peripheral vascular disease, was aggravated by the Veteran's service-connected Type II diabetes mellitus? 
Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



